                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    DAVID WHITT,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
          v.                                        )         No. 4:18-CV-1294 RLW
                                                    )
    CITY OF ST. LOUIS, et al.,                      )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

         This matter is before the Court on remaining Defendants Ryan Linhorst, Matthew

Karnowski, and Matthew Shaw’s Motion for Summary Judgment. (ECF No. 91). Plaintiff David

Whitt opposes the Motion and it is fully briefed.

         Plaintiff is a founding member of the St. Louis Chapter of WeCopWatch, an organization

that seeks to deter aggressive and illegal police activity. He brings this action under

42 U.S.C. § 1983 and state law against officers from the St. Louis Metropolitan Police Department

who arrested him on August 6, 2016.1 For the following reasons, the Court will grant Defendants’

Motion for Summary Judgment.




1
 In his Amended Complaint, Plaintiff named as defendants the City of St. Louis, Ryan J. Linhorst,
Matthew J. Karnowski, Matthew A. Shaw, Bobby B. Baine, and John Does 1-3. (ECF No. 38). On
October 16, 2018, Defendants Linhorst and Baine moved to dismiss Count VIII of the Amended
Complaint. (ECF No. 47). The Court granted the motion on August 14, 2019 and denied all other
pending motions to dismiss. (ECF No. 53). After the present motion was filed, the parties entered
a Joint Stipulation of Dismissal as to Counts V and VII. (ECF No. 98). The parties also agreed to
dismiss all counts against Defendant Baine. Id. The dismissal of Count V terminated Plaintiff’s
claims against the City of St. Louis. As for John Does 1-3, Plaintiff has not named or served any
additional parties and these placeholder defendants will be dismissed. Thus, Counts I, II, III, and
VI remain against Defendants Karnowski, Shaw, and Linhorst, and Count IV also remains against
Defendant Linhorst.
                                          Legal Standard

       The Court may grant a motion for summary judgment if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011). The substantive law

determines which facts are critical and which are irrelevant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). Only disputes over facts that might affect the outcome will properly preclude

summary judgment. Id. Summary judgment is not proper if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex Corp., 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving

party must set forth specific facts demonstrating there is a dispute as to a genuine issue of material

fact, not the “mere existence of some alleged factual dispute.” Fed. R. Civ. P. 56(e); Anderson,

477 U.S. at 248. “The nonmoving party may not rely on allegations or denials” but rather “must

substantiate [his] allegations with sufficient probative evidence that would permit a finding in [his]

favor on more than mere speculation or conjecture.” Carter v. Pulaski Cnty. Special Sch. Dist.,

956 F.3d 1055, 1059 (8th Cir. 2020) (quoting Ball v. City of Lincoln, Neb., 870 F.3d 722, 727 (8th

Cir. 2017)). “Small factual disputes about the underlying events . . . could only create the

‘metaphysical’ kind of doubt that the Supreme Court decried in Matsushita Electric Industrial Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).” Main v. Ozark Health, Inc., 959 F.3d 319, 327

(8th Cir. 2020) (cited case omitted).




                                                  2
       In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonmoving party, and all justifiable inferences are to be drawn in his favor.

Celotex Corp., 477 U.S. at 331. The Court’s function is not to weigh the evidence but to determine

whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. “‘Credibility determinations,

the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.’” Torgerson, 643 F.3d at 1042 (quoting Reeves v. Sanderson

Plumbing Prod., Inc., 530 U.S. 133, 150 (2000)).

                                               Facts

       Generally, on a motion for summary judgment, the Court must view the evidence in the

light most favorable to the nonmoving party. Irving v. Dormire, 586 F.3d 645, 648 (8th Cir. 2009)

(citing Thomas v. Union Pac. R.R. Co., 308 F.3d 891, 893 (8th Cir. 2002)). Here, however, Plaintiff

failed to respond to Defendants’ Statement of Uncontroverted Material Facts as required by Local

Rule 4.01(E), which states in relevant part:

               Every memorandum in opposition must be accompanied by a
               document titled Response to Statement of Material Facts, which
               must be separately filed using the filing event “Response to
               Statement of Material Facts.” The Response must set forth each
               relevant fact as to which the party contends a genuine issue exists.
               The facts in dispute shall be set forth with specific citation(s) to the
               record, where available, upon which the opposing party relies. The
               opposing party also shall note for all disputed facts the paragraph
               number from the moving party’s Statement of Uncontroverted
               Material Facts.

E.D.Mo. L.R. 4.01(E). The penalty for failing to follow the rule is clear: “All matters set forth in

the moving party’s Statement of Uncontroverted Material Facts shall be deemed admitted for

purposes of summary judgment unless specifically controverted by the opposing party.” Id.

       Although Plaintiff’s opposition refers to his own statement of material facts, he neither

filed a separate response to Defendants’ Statement of Uncontroverted Material Facts nor sought

                                                  3
leave of this Court to do so after Defendants’ Reply pointed out the omission. Thus, all matters set

forth in Defendants’ Statement of Uncontroverted Material Facts are deemed admitted for

purposes of summary judgment. E.D.Mo. L.R. 4.01(E); see Roe v. St. Louis Univ., 746 F.3d 874,

881 (8th Cir. 2014) (if the opposing party does not raise objections to a movant’s statement of facts

as required by Local Rule 4.01(E), “a district court will not abuse its discretion by admitting the

movant’s facts.”); Reasonover v. St. Louis Cnty., Mo., 447 F.3d 569, 579 (8th Cir. 2006) (district

court did not abuse its discretion in deeming facts set forth in moving party’s summary judgment

motion admitted under E.D. Mo. Local Rule 4.01(E) where no timely response was filed); Ridpath

v. Pederson, 407 F.3d 934, 936 (8th Cir. 2005) (where plaintiff did not controvert defendant’s

statement of material facts, it was deemed admitted under E.D.Mo. Local Rule 4.01(E)).

Accordingly, the following facts are taken largely from Defendants’ Statement of Uncontroverted

Material Facts and the Court’s own review of Plaintiff’s video recording.

       On August 8, 2016, officers from the St. Louis Metropolitan Police Department responded

to a call about five suspects fleeing from a stolen minivan. (ECF No. 93, Defs.’ SUMF ¶ 7). While

the officers were able to apprehend some of the suspects, at least one remained at large. Id. at ¶ 3.

After pursuing various suspects, the officers convened at the site of the stolen vehicle at the 5000

block of Wells Avenue. Id. at ¶ 4. Plaintiff followed the officers to the site on his bicycle. Id. at

¶ 5. Defendants Linhorst, Karnowski, and Shaw were present at the scene. Id. at ¶ 7. Defendants

were not familiar with Plaintiff or his involvement in WeCopWatch. Id. At the time of Plaintiff’s

arrival, the officers had not yet searched the stolen vehicle or canvassed the area for evidence. Id.

at ¶ 8. Crime scenes involving fleeing suspects are often expanded broadly because it is common

for fleeing suspects to abandon evidence. Id. at ¶ 9.




                                                 4
        Plaintiff began filming the police activity upon his arrival at the 5000 block of Wells

Avenue. (ECF No. 93-3, Defs.’ Ex. C). Plaintiff cycled past a cluster of police vehicles and came

to a stop within 15 to 20 feet of the stolen vehicle and within 10 feet of the nearest police vehicle.

(ECF No. 93, Defs.’ SUMF ¶ 10). At this point, Defendant Linhorst—from his police vehicle—

told Plaintiff: “You gotta scoot back, man. We got a crime scene here. You gotta scoot back.”

(ECF No. 93-3, Defs.’ Ex. C). Linhorst then pulled the vehicle between Plaintiff and another police

vehicle that contained a suspect. Id. Linhorst testified at his deposition that the officers “were just

trying to establish the crime scene, see if there was any other evidence[.]” (ECF No. 93-4, Defs.’

Ex. D, Linhorst Dep. 26:16-17). Linhorst further testified that he was trying to create a “reactionary

gap” and “didn’t understand why [Plaintiff] had to be so close to us when he could clearly zoom

in enough to get even closer than where he was standing[.]” Id. at 30:5-31:3. Linhorst felt Plaintiff

could be a threat to officer safety. Id.

        Plaintiff took a few steps back in response to Linhorst’s directive. (ECF No. 93-3, Defs.’

Ex. C). Linhorst again instructed Plaintiff to “scoot back.” Id. Plaintiff stated, “Hey, I’m not

interfering with y’alls crime scene. I’m back.” Id. Linhorst instructed Plaintiff to move back “about

another ten feet, man.” Id. Plaintiff refused and stated, “I’m not interfering. Y’all got plenty of

room. There’s nothing over here.” Id. Linhorst again told Plaintiff to move back another ten feet.

Id. Plaintiff responded, “There’s nothing over here. The cop [unintelligible] trying to tell me to

back up right now. There’s nothing going on right here. This looks like it’s the car right here with

no plates.” Id.

        At this point, Defendant Karnowski—a sergeant and the supervising officer on the scene

(ECF No. 93-2, Defs.’ Ex. B, Karnowski Dep. 14:5-18, 35:13-15)—approached Plaintiff and

stated, “Sir, I need you to back up about 20 more feet for me. You can record but I just need you



                                                  5
to back up.” Id. Plaintiff responded, “What’s going on?” Id. Defendant Karnowski replied, “I just

need you to back up, partner.” Id. Plaintiff declined and explained, “I backed up already. I’m not

interfering with y’all. Ain’t nothing over here.” Id. Defendant Karnowski again told Plaintiff to

back up. Id. Plaintiff took a couple of steps back. Karnowski stated, “Back by that light post would

be really good.” Id. The light post was 10 to 15 feet behind Plaintiff. (ECF No. 93, Defs.’ SUMF

¶ 30). Plaintiff stated, “There’s nothing over here. I’m not interfering with y’alls crime scene.” Id.

Defendant Shaw then also approached Plaintiff. Id. Defendant Shaw told Plaintiff, “You’re in our

workspace.” Id. Defendant Karnowski agreed, “You’re in our workspace, man.” Id. Plaintiff

responded, “I’m in they workspace. There’s nothing over here. We see I’m backing up a little bit

more.” Id. Plaintiff backed up a couple of steps. Id. Defendant Karnowski again asked Plaintiff to

back up by the light post and added, “You can record all you want from right back there.” Id.

Plaintiff argued, “There is no set feet. Y’all got caution tape it’s a different story. There’s no crime

over here.” Id. Defendant Karnowski interrupted, “I’m telling you right now you’re in danger of

interfering right now, so you need to back up behind the light post.” Id. Plaintiff ignored Defendant

Karnowski’s instructions and instead proceeded to describe the scene for his recording. Id.

Defendants Karnowski, Shaw, and Linhorst then arrested Plaintiff. (ECF No. 93-4, Defs.’ Ex. D,

Linhorst Dep. 34:20-22, 35:2-4).

       Defendant Karnowski testified at his deposition that he believed Plaintiff “was hindering

our investigation” and was “drawing our attention away from our suspects, and then our

investigation.” (ECF No. 93-2, Defs.’ Ex. B, Karnowski Dep. 52:9-12). Defendant Karnowski also

testified that he was concerned Plaintiff would contaminate evidence. Id. at 43:23-44:2. Defendant

Shaw testified he considered the border of the crime scene to be “probably 50 feet from the [stolen]




                                                   6
minivan.” (ECF No. 93-1, Defs.’ Ex. A, Shaw Dep. 36:11-15). Defendant Shaw further testified

that he believed Plaintiff was in his workspace because the officers

                had just responded back to [the stolen vehicle], since we had all been
                spread out, we had not properly secured the scene yet, we had not
                . . . I don’t even think we had searched the vehicle yet or the
                surrounding areas where those, where the subject had fled. It’s still
                an unfolding scene, the, you know, typically on scenes like this
                weapons or contraband could be left behind, whether in the path of
                where the suspects fled or in the vehicle, itself.

(ECF No. 93-1, Defs.’ Ex. A, Shaw Dep. 29:8-17). Defendant Shaw also stated Plaintiff’s repeated

refusals to move back diverted the officers’ attention from the crime scene to Plaintiff. Id. at 30:15-

20. Defendant Linhorst testified that the Defendants were trying to establish a crime scene “in

order for us to be able to establish if there was any other evidence when the suspects ran from the

scene.” (ECF No. 93-4, Defs.’ Ex. D, Linhorst Dep. 26:16-21).

        Plaintiff asserts that he “was taken in and held for about ten hours.” (ECF No. 97-1, p. 3).

At least one other civilian observed the police activity from across the street, approximately 40 to

50 feet away. (ECF No. 93, Defs.’ SUMF ¶ 43). Plaintiff’s friend, Jacob Crawford, also filmed the

police activity near the scene. Id. at ¶ 44. While the Court cannot discern Crawford’s exact location

from the record, Crawford testified at his deposition that he approached the police vehicles “trying

to figure out where [Whitt] was.” (ECF No. 93-7, Defs.’ Ex. G, Crawford Dep. 89:2-24).

Defendants did not arrest Crawford or the other civilian. (ECF No. 93, Defs.’ SUMF ¶ 43, 44).

        The officers seized Plaintiff’s camcorder incident to the arrest for evidence of Plaintiff’s

interference. (ECF No. 93, Defs.’ SUMF ¶ 39). Defendant Linhorst drafted a warrant affidavit to

search the contents of the camcorder and a municipal judge signed the warrant on August 9, 2016.

Id. at ¶¶ 46, 49. The affidavit stated, in relevant part:




                                                    7
                On August 8, 2016, I was in the 5000 block of Wells relative to an
                investigation involving a stolen vehicle. While on the scene, David
                Whitt interfered with our Tampering 1st investigation. While
                interfering, David Whitt was operating and filming, thus
                documenting, his interfering with the aforementioned video
                recording device he was in possession of. Based on information
                obtained throughout this investigation there is probable cause to
                believe that the above listed video camera contains evidence that
                David Whitt interfered with a police officer in the performance of
                their duty.

Id. at 47; ECF No. 93-8, Defs.’ Ex. H.

        On October 6, 2016, the City of St. Louis filed charges against Plaintiff for violation of St.

Louis City Code § 15.10.010 (ECF No. 93, Defs.’ SUMF ¶ 53), which states, in relevant part:

“Whoever shall, in this City . . . hinder, obstruct, resist or otherwise interfere with any City officer

in the discharge of his official duties . . . shall be deemed guilty of a misdemeanor.” Plaintiff

requested the return of his camcorder on December 26, 2016. (ECF No. 93, Defs.’ SUMF ¶ 54).

The Metropolitan Police Department returned the camcorder on January 4, 2017. Id. at ¶ 55. The

City dismissed its action against Plaintiff on May 22, 2017. Id. at ¶ 56.

                                              Discussion

        Defendants’ Motion for Summary Judgment is based on qualified immunity, so it is

necessary to review the qualified immunity standard before addressing the individual counts in

Plaintiff’s Amended Complaint.

        The doctrine of qualified immunity protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

(2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “At summary judgment, qualified

immunity shields a law enforcement officer from liability in a § 1983 action unless: ‘(1) the facts,

viewed in the light most favorable to the plaintiff, demonstrate the deprivation of a constitutional

                                                   8
or statutory right; and (2) the right was clearly established at the time of the deprivation.’” Stark

v. Lee Cnty., 993 F.3d 622, 625 (8th Cir. 2021) (citation omitted). The doctrine protects all but the

plainly incompetent or those who knowingly violate the law. Clayborn v. Struebing, 734 F.3d 807,

808 (8th Cir. 2013) (citing Malley v. Briggs, 475 U.S. 335, 341 (1986)). Officers are allowed

considerable room for mistaken judgments. Id. (citing Borgman v. Kedley, 646 F.3d 518, 522 (8th

Cir. 2011).

       “To overcome [Defendants’] claim of qualified immunity, [Plaintiff] bears the burden of

showing that the facts alleged, construed in the light most favorable to [Plaintiff] demonstrate the

violation of a constitutional right that was clearly established at the time of the violation. See

Gilmore v. City of Minneapolis, 837 F.3d 827, 832 (8th Cir. 2016).” Church v. Anderson, 898 F.3d

830, 832 (8th Cir. 2018).

       Finally, although the parties largely treat the defendants as a single entity throughout their

filings—and the record is consequently light on details differentiating the actions of each

defendant—the Court must nevertheless perform an individualized analysis for each defendant as

to the alleged constitutional violations. Manning v. Cotton, 862 F.3d 663, 669 (8th Cir. 2017)

(noting that a person may only be held liable for a constitutional violation if their own conduct

violated a clearly established constitutional right). Despite the occasional lack of clarity in the

record, the Court is able to conclude that no genuine issues exist as to each defendant’s entitled to

qualified immunity.

       A.      Unlawful Seizure/False Arrest (Count I)

       In Count I, Plaintiff asserts that Defendants Karnowski, Shaw, and Linhorst deprived him

of his right to be free from unreasonable seizure of his person and unlawful arrest in violation of




                                                 9
the Fourth and Fourteenth Amendments to the United States Constitution. Defendants move for

summary judgment on the basis of qualified immunity.

       To establish a violation of the Fourth Amendment in a § 1983 action, the plaintiff must

demonstrate that a seizure occurred and that the seizure was unreasonable. McRoy v. City of

Monticello, 342 F.3d 842, 846 (8th Cir. 2003). “A Fourth Amendment seizure occurs when an

officer restrains the liberty of an individual through physical force or show of authority.” Id. (citing

Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)). “Although seizure requires restraint of an individual’s

liberty, not every government act resulting in a restraint of an individual’s liberty constitutes a

seizure.” Id. at 846-47 (citing Brower v. Cnty. of Inyo, 489 U.S. 593, 596-97 (1989)).

“Reasonableness of a seizure is determined by the totality of the circumstances and must be judged

from the viewpoint of a reasonable officer on the scene, irrespective of the officer’s underlying

intent or motivation.” McRoy, 342 F.3d at 848 (citing Graham v. Connor, 490 U.S. 386, 396-97

(1989)).

       “A warrantless arrest is consistent with the Fourth Amendment if it is supported by

probable cause, and an officer is entitled to qualified immunity if there is at least ‘arguable

probable cause.’” Thurairajah v. City of Fort Smith, Ark., 925 F.3d 979, 983 (8th Cir. 2019) (citing

Borgman, 646 F.3d at 522-23). “An officer possesses probable cause to effectuate a warrantless

arrest when the totality of the circumstances at the time of the arrest are sufficient to lead a

reasonable person to believe that the defendant has committed or is committing an offense.” Id.

(internal quotation marks omitted). Arguable probable cause exists if the arrest was “was based on

an objectively reasonable—even if mistaken—belief that the arrest was based in probable cause.”

Thurairajah, 925 F.3d at 983 (quoting Ulrich v. Pope Cnty., 715 F.3d 1054, 1059 (8th Cir. 2013)).

When applied in a qualified immunity analysis, this standard gives officers “an even wider berth



                                                  10
for mistaken judgments than the probable cause standard affords a reasonable person.” Id. (internal

quotation marks omitted).

       Defendants acknowledge that they seized and arrested Plaintiff. Defendants deny, however,

that they violated Plaintiff’s constitutional rights in doing so. Defendants assert that the arrest was

proper because they had probable cause—or at least arguable probable cause—to arrest Plaintiff

for a violation of St. Louis City Code § 15.10.010.

       Section 15.10.010 provides, in relevant part: “Whoever shall, in this City . . . hinder,

obstruct, resist or otherwise interfere with any City officer in the discharge of his official

duties . . . shall be deemed guilty of a misdemeanor.” Although the language of § 15.10.010 does

not require proof of culpable state of mind, § 562.021.3 of the Revised Statutes of Missouri imputes

upon it a requirement that an individual act purposely or knowingly. Mo. Rev. Stat. § 562.021.3

(“Except as provided in subsection 2 of this section and section 562.026, if the definition of any

offense does not expressly prescribe a culpable mental state for any elements of the offense, a

culpable mental state is nonetheless required and is established if a person acts purposely or

knowingly; but reckless or criminally negligent acts do not establish such culpable mental state.”)

       Plaintiff argues that Defendants did not have probable cause—or even arguable probable

cause—to make the arrest, citing Chestnut v. Wallace, 947 F.3d 1085 (8th Cir. 2020). The Eighth

Circuit in Chestnut determined that genuine issues of material fact precluded the officer from

receiving qualified immunity because, when the facts were viewed in the light most favorable to

the plaintiff, it was clearly unlawful for the officer to detain him. Chestnut, 947 F.3d at 1089-90.

Chestnut is factually distinguishable from this case because it did not involve an active crime scene

and the plaintiff was standing significantly farther away from the police activity.




                                                  11
       The plaintiff in Chestnut was a jogger who followed and watched as a female officer

performed two traffic stops in a public park. Id. at 1087. The plaintiff stood approximately thirty

to forty feet from the scene during the second stop. Id. The officer noticed the plaintiff and radioed

dispatch for assistance. Id. A second officer responded to the call and asked the plaintiff for a form

of identification. Id. The plaintiff did not have identification on him, so the officer asked for his

name, address, and social security number. Id. The plaintiff provided his name, date of birth, and

only the last four digits of his social security number. Id. The officer then frisked the plaintiff and

directed other officers to handcuff him although the frisk revealed no weapons. Id. The officer

performed a warrant check before permitting the plaintiff to leave. Id. at 1087-89. The plaintiff

sued for damages under § 1983, alleging the officer detained, frisked, and handcuffed him without

reasonable suspicion or probable cause. Id.

       In Chestnut, the plaintiff was significantly farther away from the police activity and did not

disregard multiple police requests or orders to move back. Unlike here, there was no indication in

Chestnut that a suspect had fled the scene and no testimony by the officers that they needed to

perform a wider sweep for evidence. Perhaps most importantly, the plaintiff in Chestnut created a

triable issue for the jury by controverting the defendant’s material facts with respect to plaintiff’s

actions. As stated above, Plaintiff has not controverted Defendants’ Statement of Uncontroverted

Material Facts.

                  1. Defendant Linhorst

       Upon his arrival to the scene, Plaintiff placed himself near the stolen vehicle and a police

vehicle that contained a suspect. (ECF No. 93, Defs.’ SUMF ¶ 10). Defendant Linhorst told

Plaintiff to move back at least three times as he moved a police vehicle between Plaintiff and the

vehicle that contained the suspect. (ECF No. 93-3, Defs.’ Ex. C). Linhorst then exited the vehicle



                                                  12
and walked away from Plaintiff. Id. Linhorst later assisted Defendants Karnowski and Shaw with

Plaintiff’s arrest. (ECF No. 93-4, Defs.’ Ex. D, Linhorst Dep. 34:20-22, 35:2-4).

       Defendant Linhorst testified at his deposition that the officers “were trying to establish the

crime scene, see if there was any other evidence[.]” (ECF No. 93-4, Defs.’ Ex. D, Linhorst Dep.

26:16-17). Linhorst further testified that he was trying to create a “reactionary gap” and “didn’t

understand why [Plaintiff] had to be so close to us when he could clearly zoom in enough to get

even closer than where he was standing[.]” Id. at 30:5-31:3.

       Defendant Linhorst had at least arguable probable cause to arrest Plaintiff for a violation

of St. Louis City Code § 15.10.010. Plaintiff was within 15 to 20 feet of the stolen vehicle and

resisted Linhorst’s directives to move back. (ECF No. 93-3, Defs.’ Ex. C). Plaintiff then declined

several requests from Linhorst’s colleagues to move back. Id. A reasonable officer could conclude

that Plaintiff was purposely or knowingly resisting and interfering with officers in the discharge

of their official duties. Further, the evidence establishes that the Defendants had not yet examined

the stolen vehicle or canvassed the area for evidence and Defendants testified Plaintiff hindered

their ability to evaluate the crime scene for evidence. (ECF No. 93, Defs.’ SUMF ¶ 57). This

concern was reasonable based on Defendants’ uncontroverted testimony that fleeing suspects often

abandon evidence near the scene when fleeing. Id. at ¶ 58. Although Plaintiff argues that “there is

controverted evidence as to whether the police were actively searching for evidence in the area or

reasonably viewed Mr. Whitt as a threat[,]” Plaintiff failed to cite such evidence in the summary

judgment record. Under the totality of the circumstances, a reasonable person could believe that

Plaintiff was violating § 15.10.010. Defendant Linhorst is entitled to qualified immunity on

Count I.




                                                13
               2. Defendant Shaw

       After Plaintiff refused Defendant Linhorst’s directives, Defendants Karnowski and Shaw

approached Plaintiff. (ECF No. 93-3, Defs.’ Ex. C). Defendant Shaw observed as his supervisor,

Defendant Karnowski, instructed Plaintiff to move back at least five times. Id. Defendant Shaw

informed Plaintiff that he was in the officers’ workspace. Id. Defendant Shaw testified that officers

had not yet secured the scene or canvassed the surrounding areas where a subject had fled. (ECF

No. 93-1, Defs.’ Ex. A, Shaw Dep. 29:8-17). After the Plaintiff refused several orders, Defendant

Shaw assisted Defendant Karnowski with Plaintiff’s arrest. Id.

       Under the totality of the circumstances, a reasonable person could believe that Plaintiff was

violating § 15.10.010. Plaintiff refused orders by Defendant Shaw and two other officers while

standing in an area that potentially contained evidence of a crime. A reasonable officer could

conclude that Plaintiff was purposely or knowingly resisting and interfering with officers in the

discharge of their official duties. Defendants assert that Plaintiff hindered their ability to evaluate

the crime scene for evidence. (ECF No. 93, Defs.’ SUMF ¶ 57). Plaintiff has offered no evidence

to refute Defendant Shaw’s claim that officers had not yet secured the scene or canvassed the area.

Defendant Shaw is entitled to qualified immunity on Count I.

               3. Defendant Karnowski

       Defendant Karnowski approached Plaintiff with Defendant Shaw after Plaintiff refused

Defendant Linhorst’s directives. (ECF No. 93-3, Defs.’ Ex. C). Defendant Karnowski instructed

Plaintiff to move back at least five times. Id. Defendant Karnowski asked Plaintiff to move back

another 20 feet, specifying that “back by the light post would be really good.” Id. Plaintiff refused

the request and took only a few steps backward. Id. Defendants Karnowski and Shaw both

informed Plaintiff that he was in their “workspace.” Id. Defendant Karnowski warned Plaintiff that



                                                  14
he was “in danger of interfering right now.” Id. Defendant Karnowski testified that Plaintiff “was

hindering our investigation” and “drawing our attention away from our suspects, and then our

investigation.” (ECF No. 93-2, Defs.’ Ex. B, Karnowski Dep. 52:9-12). Only after Plaintiff refused

several demands to move back did Defendant Karnowski arrest Plaintiff with the assistance of

Defendants Linhorst and Shaw. A reasonable person could believe that Plaintiff was violating §

15.10.010 when he refused several demands from three officers to move backl while standing

within 15 to 20 feet of the stolen vehicle from which at least one suspect had fled. Defendant

Karnowski is entitled to qualified immunity on Count I.

       Defendants did not violate Plaintiff’s constitutional right to be free from unlawful seizure

or arrest. Accordingly, the Court need not address whether the right was clearly established at the

time of the alleged deprivation. Defendants Linhorst, Shaw, and Karnowski are entitled to

summary judgment on Count I.

       B.      Malicious Prosecution (Count II)

       In Count II, Plaintiff asserts a claim of malicious prosecution against Defendants

Karnowski, Linhorst, and Shaw. Defendants argue that Plaintiff’s claim of malicious prosecution

is not cognizable under § 1983. Plaintiff does not address Defendants’ argument in his reply.

       In the Eighth Circuit, an allegation of malicious prosecution without more is not cognizable

under § 1983. Joseph v. Allen, 712 F.3d 1222, 1228 (8th Cir. 2013). Even so, “a § 1983 plaintiff’s

claim that he was arrested or prosecuted without probable cause, even if labeled a claim of

malicious prosecution, ‘must be judged’ under the Fourth Amendment, not substantive due

process. Albright v. Oliver, 510 U.S. 266, 270-71 & n.4 (1994) (plurality opinion joined by seven

Justices on this issue).” Steward v. Wagner, 836 F.3d 978, 983 (8th Cir. 2016); see also Manuel v.

City of Joliet, Ill., 137 S. Ct. 911, 919 (2017) (“If the complaint is that a form of legal process



                                                15
resulted in pretrial detention unsupported by probable cause, then the right allegedly infringed lies

in the Fourth Amendment.”)

       Plaintiff’s Amended Complaint states, in relevant part:

               To the extent that Defendants claim they believed that the arrest and
               prosecution of Whitt was supported by probable cause, Defendants’
               belief was objectively unreasonable because there was no evidence
               that Whitt “purposefully or knowingly” interfered with police
               officers. Indeed, any such account is belied by video evidence in the
               Defendants’ possession, custody, or control at the time the charge
               was filed.

(ECF No. 38, ¶ 52). Based on this language, the Court concludes that Plaintiff’s claim for malicious

prosecution is at least partially based on his claim that he was arrested without probable cause, so

it must be judged under the Fourth Amendment. Albright, 510 U.S. at 270-71. The Court has

already found, however, that Defendants had at least arguable probable cause to arrest Plaintiff.

Thus, to the extent Plaintiff’s malicious prosecution claim is cognizable, Defendants are shielded

by qualified immunity and entitled to summary judgment on Count II.

       C.      First Amendment Retaliation (Count III)

       In Count III, Plaintiff alleges that Defendants Karnowski, Linhorst, and Shaw arrested him

for filming public police activity. Defendants refute this basis for the arrest and claim they are

entitled to qualified immunity.

       To establish a claim for First Amendment retaliation, Plaintiff must show: (1) he engaged

in a constitutionally protected activity; (2) the Defendants took adverse action against him that

would chill a person of ordinary firmness from continuing the activity; and (3) a causal connection

exists between the retaliatory animus and injury. Quraishi v. St. Charles Cnty., Mo. 986 F.3d 831,

837 (8th Cir. 2021) (citing Baribeau v. City of Minneapolis, 596 F.3d 465, 481 (8th Cir. 2010) (per

curiam)). Under the third prong, Plaintiff must show that the retaliatory motive of Defendants was



                                                 16
a “substantial factor” or “but-for cause” of the arrest. Hoyland v. McMenomy, 869 F.3d 644, 657

(8th Cir. 2017) (citations omitted). Further, in retaliatory arrest cases, “[t]he plaintiff pressing a

retaliatory arrest claim must plead and prove the absence of probable cause for the arrest.” Nieves

v. Bartlett, 139 S. Ct. 1715, 1724 (2019); see Johnson v. McCarver, 942 F.3d 405, 409 (8th Cir.

2019) (citing Nieves for the proposition that an arrest generally does not violate the Fourth or First

Amendments when it is supported by probable cause).

       Defendants do not dispute that Plaintiff had a First Amendment right to film their activity.

Defendants also do not dispute that they arrested Plaintiff. Thus, this Court need only consider

whether a reasonable jury could find that Plaintiff’s protected activity was the “but-for cause” or

a “substantial factor” of the arrest and whether Defendants had at least arguable probable cause to

make the arrest.

               1. Defendant Linhorst

       Defendant Linhorst told Plaintiff to move back at least three times. (ECF No. 93-3, Defs.’

Ex. C). Defendant Linhorst’s supervisor, Defendant Karnowski, subsequently told Plaintiff to

move back at least five times. Id. Defendant Linhorst testified at his deposition that the officers

“were trying to establish the crime scene, see if there was any other evidence[.]” (ECF No. 93-4,

Defs.’ Ex. D, Linhorst Dep. 26:16-17). Linhorst further testified that he was trying to create a

“reactionary gap” and “didn’t understand why [Plaintiff] had to be so close to us when he could

clearly zoom in enough to get even closer than where he was standing[.]” Id. at 30:5-31:3.

       First, and most importantly, Plaintiff’s claim fails because he has not shown the absence

of probable cause for the arrest. As discussed above, there was probable cause for Plaintiff’s arrest

for violating St. Louis City Code § 15.10.010. Second, Plaintiff has not shown that a retaliatory

motive was a “substantial factor” or “but-for cause” for his arrest. Defendant Linhorst did not



                                                 17
interfere with Plaintiff’s recording. He never told Plaintiff to stop filming or indicated in any way

that Plaintiff could not record. What is more, Defendant Linhorst did not arrest the other individual

who was also filming the police activity. There is insufficient evidence in the record for a

reasonable jury to determine that Defendant Linhorst arrested Plaintiff because he was engaged in

protected First Amendment activity. Defendant Linhorst is entitled to qualified immunity on Count

III.

               2. Defendant Shaw

       Defendant Shaw told Plaintiff he was in the officers’ “workspace.” (ECF No. 93-3, Defs.’

Ex. C). Defendant Shaw observed as his supervisor, Defendant Karnowski, told Plaintiff to back

up at least five times. Id. Defendant Shaw testified that Plaintiff was in their workspace because

the officers

               had just responded back to [the stolen vehicle], since we had all been
               spread out, we had not properly secured the scene yet, we had
               not . . . I don’t even think we had searched the vehicle yet or the
               surrounding areas where those, where the subject had fled. It’s still
               an unfolding scene, the, you know, typically on scenes like this
               weapons or contraband could be left behind, whether in the path of
               where the suspects fled or in the vehicle, itself.

(ECF No. 93-1, Defs.’ Ex. A, Shaw Dep. 29:8-17). Defendant Shaw further testified that Plaintiff’s

repeated refusals to move back diverted the officers’ attention from the crime scene to Plaintiff.

Id. at 30:15-20. Defendant Shaw also noticed another civilian bystander that was “at a reasonable

distance on the sidewalk.” Id. at 36:2-3. Defendant Shaw did not arrest this individual or another

individual who was filming nearby.

       As with Defendant Linhorst, Defendant Shaw had probable cause to arrest Plaintiff for

violating St. Louis City Code § 15.10.010 and Plaintiff has not shown that a retaliatory motive was

a “substantial factor” or “but-for cause” for the arrest. There is insufficient evidence for a



                                                 18
reasonable jury to conclude that Defendant Shaw arrested Plaintiff because he was engaged in a

First Amendment protected activity. Defendant Shaw is entitled to qualified immunity on Count

III.

               3. Defendant Karnowski

       Defendant Karnowski instructed Plaintiff to move back at least five times. (ECF No. 93-3,

Defs.’ Ex. C). Defendant Karnowski stated “back by the light post would be really good.” Id.

Defendant Karnowski twice acknowledged Plaintiff’s right to film. Id. Plaintiff refused Defendant

Karnowski’s requests and took only a few steps backward. Id. Defendant Karnowski informed

Plaintiff that he was in the officers’ “workspace.” Id. Defendant Karnowski warned Plaintiff that

he was “in danger of interfering right now.” Id. Defendant Karnowski testified that Plaintiff “was

hindering our investigation” and “drawing our attention away from our suspects, and then our

investigation.” (ECF No. 93-2, Defs.’ Ex. B, Karnowski Dep. 52:9-12). Defendants’ evidence

shows that there were two other civilians at the scene, at least one of which was filming. Defendant

Karnowski did not arrest these other individuals. There is insufficient evidence in the record that

would allow a reasonable jury to conclude that Defendant Karnowski arrested Plaintiff because he

was filming. And as with the other defendants, Defendant Karnowski had at least arguable

probable cause to arrest Plaintiff for a violation of § 15.10.010. Defendant Karnowski is entitled

to qualified immunity on Count III.

       Because Defendants did not violate Plaintiff’s constitutional rights, the Court need not

address whether the right was clearly established at the time of the alleged deprivation. For these

reasons, Defendants are entitled to summary judgment on Count III.




                                                19
       D.      Unlawful Search against Defendant Linhorst (Count IV)

       In Count IV, Plaintiff asserts that Defendant Linhorst violated Plaintiff’s Fourth

Amendment right to be free from unreasonable search and seizure. Specifically, Plaintiff argues

that Defendant Linhorst improperly seized and searched Plaintiff’s camcorder following the arrest

in question. Defendant Linhorst moves for summary judgment on this claim based on qualified

immunity.

       “Where the alleged Fourth Amendment violation involves a search or seizure pursuant to

a warrant, the fact that a neutral magistrate has issued a warrant is the clearest indication that the

officers acted in an objectively reasonable manner or in ‘objective good faith.’” Messerschmidt v.

Millender, 565 U.S. 535, 546 (2012) (citing United States v. Leon, 468 U.S. 897, 922-23 (1984)).

But the fact that a neutral magistrate has issued a warrant does not end the inquiry into objective

reasonableness. Id. at 547. An officer cannot be said to have acted in an objectively reasonable

manner when “it is obvious that no reasonably competent officer would have concluded that a

warrant should issue.” Id. (quoting Malley, 475 U.S. at 341). In other words, immunity is lost

where the warrant was “based on an affidavit so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable.” Id. at 547 (quoting Leon, 468 U.S. at 923).

The threshold for establishing this exception is high. Id. “The Fourth Amendment does not require

probable cause to believe evidence will conclusively establish a fact before permitting a search,

but only ‘probable cause . . . to believe that the evidence sought will aid in a particular

apprehension or conviction.’” Messerschmidt, 565 U.S. at 575 n.7 (quoting Warden, Md.

Penitentiary v. Hayden, 387 U.S. 294, 307 (1967)).

       The 8th Circuit said in 2017:

               As an initial matter, it is important to emphasize that the relevant
               inquiry in cases such as this is not whether a warrant application

                                                 20
                was, in fact, sufficient to establish probable cause of criminal
                activity. Rather, when a search or seizure is conducted pursuant to a
                duly issued warrant, we must determine whether it was “entirely
                unreasonable” for an officer to believe that the warrant application
                established probable cause.

Kiesling v. Holladay, 859 F.3d 529, 534 (8th Cir. 2017) (citing Messerschmidt, 565 U.S. at 553,

556); see also United States v. Hallam, 407 F.3d 942, 946 (8th Cir. 2005) (holding that it was

objectively reasonable for an officer to rely on the validity of a warrant where “the [officer's]

affidavit, while scant, was not so utterly lacking in facts as to render [his] belief that it established

probable cause ‘entirely unreasonable.’”).

        It is undisputed that Defendant Linhorst drafted a warrant affidavit to search the contents

of Plaintiff’s camcorder that stated, in part:

                On August 8, 2016, I was in the 5000 block of Wells relative to an
                investigation involving a stolen vehicle. While on the scene, David
                Whitt interfered with our Tampering 1st investigation. While
                interfering, David Whitt was operating and filming, thus
                documenting, his interfering with the aforementioned video
                recording device he was in possession of. Based on information
                obtained throughout this investigation there is probable cause to
                believe that the above listed video camera contains evidence that
                David Whitt interfered with a police officer in the performance of
                their duty.

(ECF No. 93-8, Defs.’ Ex. H, p. 1). A municipal judge signed the warrant on August 9, 2016. Id.

        In his opposition, Plaintiff argues the search of his camcorder lacked probable cause

because Defendant Linhorst could not have reasonably believed the allegations he made in the

affidavit, so no reasonably competent officer would have concluded that a warrant should issue.

Plaintiff contends that Defendant Linhorst knew that Plaintiff had not committed the offense of

interfering with officers, as Defendants had no probable cause to believe Plaintiff had committed

a crime. But the affidavit describes the probability that the evidence of Plaintiff’s alleged

interference with the Defendants’ investigation could be found on the camcorder. The Court finds

                                                   21
that the affidavit sufficiently articulates probable cause for the search. As a result, Plaintiff does

not establish an issue of fact as to whether it was “entirely unreasonable” for Linhorst to believe

that the warrant application established probable cause. See Kiesling, 859 F.3d at 534.

       Defendant Linhorst did not violate Plaintiff’s Fourth Amendment right when he seized

Plaintiff’s camcorder incident to the arrest and later searched its contents under warrant. A judge

signed the warrant and there is no evidence to suggest Defendant Linhorst’s affidavit was so

lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable. Thus, Defendant Linhorst is entitled to qualified immunity on this claim. Because

Defendant Linhorst did not violate Plaintiff’s constitutional right, the Court need not address

whether the right was clearly established at the time of the alleged deprivation. For these reasons,

Defendant Linhorst is entitled to summary judgment on Count IV.

       E.      False Arrest under Missouri Law (Count VI)

       In Count VI, Plaintiff asserts a claim of false arrest under Missouri law against Defendants

Linhorst, Shaw, and Karnowski. Defendants maintain that the arrest was proper and that they are

entitled to official immunity.

       Under Missouri law, a plaintiff has a cause of action for false arrest if the plaintiff is

confined without legal justification. Blue v. Harrah's N. Kansas City, LLC, 170 S.W.3d 466, 472

(Mo. App. W.D. 2005) (citing Rankin v. Venator Grp. Retail, Inc., 93 S.W.3d 814, 819 (Mo. App.

E.D. 2002)). There are two elements to a claim of false arrest: (1) restraint of an individual against

their will, and (2) the unlawfulness of that restraint. Blue, 170 S.W.3d at 472 (citing Bramon v. U-

Haul, Inc., 945 S.W.2d 676, 680 (Mo. App. E.D. 1997)).

       Missouri has long applied the doctrine of official immunity. Southers v. City of

Farmington, 263 S.W.3d 603, 610 (Mo. 2008) (en banc). The doctrine exists to “protect[ ] public



                                                 22
employees from liability for alleged acts of negligence committed during the course of their official

duties for the performance of discretionary acts.” Letterman v. Does, 859 F.3d 1120, 1125 (8th

Cir. 2017) (citing Southers, 263 S.W.3d at 610). The doctrine does not, however, provide immunity

for torts committed when acting in a ministerial capacity. Id. (citation omitted). A discretionary

act requires the exercise of reason in the adaptation of means to an end and discretion in

determining how or whether an act should be done or course pursued. Id. (citation omitted). A

ministerial function is one of a clerical nature which a public officer is required to perform upon a

given state of facts, in a prescribed manner, in obedience to the mandate of legal authority, without

regard to his own judgment or opinion concerning the propriety of the act to be performed. Id. at

1125-26 (citation and internal quotations omitted). Whether an act is discretionary or ministerial

is made on a case-by-case basis and depends on: (1) the nature of the public employee's duties; (2)

the extent to which the act involves policymaking or exercise of professional judgment; and (3)

the consequences of not applying official immunity.” Id. (citation omitted). Even a discretionary

act will not be protected by official immunity if the conduct is willfully wrong or done with malice

or corruption. Id. (citation omitted). Because arresting someone is a discretionary act, the issue

here is whether Defendants acted in bad faith or with malice. Blue, 170 S.W.3d at 480.

       For the reasons explained above in Part A, each Defendant had at least arguable probable

cause to believe Plaintiff was violating § 15.10.010. Thus, Plaintiff cannot show that his restraint

was unlawful. Even if he could, Defendants are entitled to official immunity. Although Plaintiff

alleges that Defendants acted in bad faith and with malice, Plaintiff offers no evidence to support

such an allegation. Plaintiff’s contention, therefore, is merely a legal conclusion. As a result,

Defendants are entitled to official immunity and summary judgment on Count VI.




                                                 23
                                             Conclusion

       As to the federal causes of action, Plaintiff has failed to show that the facts alleged,

construed in the light most favorable to Plaintiff, demonstrate the violation of a constitutional right

that was clearly established at the time of the violation. See Church, 898 F.3d at 832. The

Defendants are therefore entitled to qualified immunity. As to the state law claim, Plaintiff has

failed to show that Defendants acted with bad faith and malice in arresting him. Thus, Defendants

are entitled to official immunity. For the reasons discussed above, Plaintiff has failed to

substantiate his allegations with sufficient probative evidence that would permit a finding in his

favor on more than speculation or conjecture. See Carter, 956 F.3d at 1059. Thus, the Court will

grant Defendants’ Motion for Summary Judgment in all respects.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

91) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants John Does 1-3

are DISMISSED.

       An appropriate Judgment will accompany this Memorandum and Order.




                                                       RONNIE L. WHITE
                                                       UNITED STATES DISTRICT JUDGE


Dated this 6th day of July, 2021.




                                                  24
